DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          EUGENE MILTON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-1956

                           [August 31, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael I. Rothschild,
Judge; L.T. Case No. 08-21359 CF10A.

   Eugene Milton, Indiantown, pro se.

   No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.